Powell, J.
After a careful reading of the record, we must concede that the testimony of the prosecutor appears to be very unsatisfactory; indeed we hardly think that either the judge or the jury believed him; however, the jury had the right to conclude that, on account of the assault which the defendant claimed the prosecutor made on him, the shooting was not malicious so as to make it an assault with intent to murder, but that, nevertheless, the assault by the prosecutor was not so serious as wholly to justify the defendant; in which event the verdict rendered, — -that of shooting at another, — is the proper result of the case. To this extent the’testimony of the prosecutor, even if he were successfully impeached, was sufficiently corroborated to sustain the verdict. In fine, the reviewing court will .sustain a verdict when any portion of the testimony of any of the witnesses will sufficiently support it. This is true although the entire testimony of such witness might lead to a different result,- — a rule substantially the same as that laid down in the Penal Code as to the credit to be given to the defendant’s statement. None of the1 exceptions of law taken are meritorious. The judgment is therefore Affirmed.